Citation Nr: 0308439	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  97-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than January 17, 
1992, for a grant of service connection for a chronic 
schizoaffective disorder and the award of a 100 percent 
rating.


REPRESENTATION

Veteran represented by:	Daniel G. Krasegnor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
October 1952.  He also had a period of active duty for 
training from August 16, 1964 to August 29, 1964.

By an April 1996 RO decision service connection was granted 
for schizophrenia and a zero percent (noncompensable) 
evaluation was assigned, effective January 17, 1992.  In 
March 1997, an evaluation of 100 percent was granted for a 
chronic schizoaffective disorder, effective January 17, 1992.  
The veteran appealed to the Board of Veterans' Appeals 
(Board) for an effective date prior to January 17, 1992, for 
the grant of service connection and the award of a 100 
percent evaluation.  In a November 2000 decision, the Board 
denied the veteran's claim, and he appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a July 2002 
Order, the Court vacated that portion of the November 2000 
Board decision which denied an earlier effective date and 
remanded the matter back to the Board.  It is also noted that 
the Court determined that the veteran's claim that a December 
1964 RO decision, denying service connection for 
schizophrenia, was clearly and unmistakably erroneous had 
been abandoned. 


REMAND

Daniel G. Krasegnor, Attorney at Law, argues that the veteran 
was not properly notified of the RO's December 1964 
determination which denied service connection for 
schizophrenia.  Mr. Krasegnor argues that the veteran was not 
provided his appellate rights.  As such, it is argued that 
the December 1964 RO decision lacks finality.  

On remand, the RO is instructed to address the nature of the 
notification process at the time of the December 1964 RO 
decision.  In addition, the notation "verified to D.P.C." 
should be explained.  (This notation can be found on the 
December 1964 RO decision.)   

Accordingly, the case is REMANDED for the following action: 

1.	The RO is instructed to prepare a 
statement in which the nature of the 
RO's notification procedures, in 
effect in 1964, are explained in 
detail.  Specifically, the RO should 
explain whether it was the RO's 
official practice to inform the 
veteran of his appellate rights in the 
version of the letter sent to him.  
Additionally, the notation on the 
December 1964 RO decision -"verified 
to D.P.C."--should be explained.  

2.	The veteran's representative in 1964 
should be contacted and it should be 
determined whether they have copies of 
the critical correspondence from VA to 
the veteran.  If the records exist, 
copies of the critical documents 
should be obtained and associated with 
the file. 

3.	If the RO is unable to establish 
whether the veteran received 
notification of appeallate rights, 
that factor must be clearly 
established for the record.

4.	Thereafter, the veteran's claim for an 
earlier effective date should be 
reviewed, considering all the evidence 
of record.  If the claim is denied, 
the veteran and his attorney should be 
issued a supplemental statement of the 
case, and be given an opportunity to 
respond, before the case is returned 
to the Board. 

The veteran and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




